Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change October 13, 2009 Item 3 News Release The news release dated October 13, 2009 was disseminated through Marketwire’s Canada and US Timely Network. Item 4 Summary of Material Change Silver Standard Resources Inc. reported that diamond drilling in the Brucejack Area of its wholly-owned Snowfield Project continues to intersect significant values of gold-silver mineralization.This area of the property, which measures approximately 300 meters by 620 meters, is located 62 kilometers north of the town of Stewart and 25 kilometers southeast of Barrick’s high-grade gold-silver mine at Eskay Creek. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated October 13, 2009. 5.2 Disclosure for Restructuring Transactions
